DETAILED ACTION

Status of Claims

This action is in reply to the application filed on December 1, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirza (US 10, 621, 444 B1).

Claim 1
Mirza discloses the following limitations:

A registration device for registering a commodity to be purchased by a customer, comprising: a shelf on which a commodity can be placed, the shelf including a sensor; (see at least abstract).
a camera configured to capture an image of a first area and a second area outside the first area; (see at least abstract and column 2 lines 1-20).
 and a processor configured to: start tracking of a customer who has entered the second area from outside the first and second areas based on the image captured by the camera, (see at least abstract, column 2 lines 1-20 and column 41 lines 45-55).
determine whether the commodity is taken from the shelf based on changes in weight measured by the sensor, (see at least column 1 lines 35-50 and column 6 lines 35-50).
upon determining that the commodity has been taken, determine whether the tracked customer has performed a particular action within the first area, (see at least abstract, column 1 lines 30-50, column 4 lines 55-65 and column 6 lines 45-50).
 upon determining that the tracked customer has performed the particular action, determine whether the customer has entered the second area from the first area, (see at least column 6 lines 45-50, column 4 lines 55-65, column 8 lines 10-25 and column 41 lines 45-55).
and upon determining that the customer has entered the second area from the first area, register the taken commodity as a commodity being purchased by the customer. (see at least column 6 lines 45-50 and column 8 lines 10-25).



Claim 2
Furthermore, Mirza discloses the following limitations:

wherein the processor is further configured to identify the customer as a registered customer of a store based on the image captured by the camera (see at least figure 15, column 2 lines 60-67 and column 3 lines 5-15).

Claim 3
Furthermore, Mirza discloses the following limitations:

wherein the processor is further configured to perform settlement processing on the taken commodity when the identified customer enters the second area from the first area (see at least column 6 lines 35-67 and column 8 lines 10-25).

Claim 4
Furthermore, Mirza discloses the following limitations:

 wherein the processor is further configured to, upon determining that a customer who is not being tracked performs the particular action, issue a warning signal (see at least column 79 lines 35-67 and column 80 lines 1-40 -collision event).


Claim 5
Furthermore, Mirza discloses the following limitations:

further comprising: a display configured to display an error screen when the warning signal is issued (see at least column 79 lines 35-67 and column 80 lines 1-40 -collision event).

Claim 7
Furthermore, Mirza discloses the following limitations:

further comprising: one or more wheels attached under the shelf (see at least figure 8).

Claim 8
Furthermore, Mirza discloses the following limitations:

further comprising:

an input device through which identification information about the customer can be  input (see at least column 7 lines 50-65 and column 8 lines 1-10).

Claim 9
Furthermore, Mirza discloses the following limitations:

further comprising:

a projector configured to project an image on a floor, the image indicating an area including the first and second areas (see at least column 14 lines 1-20).

Claim 10
Furthermore, Mirza discloses the following limitations:

further comprising: a handle on each of side surfaces of the shelf (see at least figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (US 10, 621, 444 B1) in view of Goldstein (US 10,318,917 B1).

Claim 6
	Mirza does not explicitly disclose the following limitation:

	A speaker configured to output a sound when the warning signal is issued.

	However, Goldstein discloses identifying incorrect inventory interactions and evidences that the use of speakers to provide acoustic output is conventional in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 11-20, claims 11-20 recite substantially similar limitations to claims 1-10 and are therefore rejected using the same art and rationale set forth above.    

	




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Ellison (US PUB 2015/0026010 A1) in at least paragraphs 0030-0031 discloses cameras used to track customers in a shop, where a customer may be identified when entering the shop or when interacting with a product.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	




/ARIEL J YU/Primary Examiner, Art Unit 3687